DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 6-7, 22-24, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 recites the limitation “the reference line” in wherein the reference line….  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 8-11, 13-14, 16-21, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (KR #2018/0029636 A).

Regarding Claim 1, Oh discloses an apparatus (abstract: Pest Repelling Device; Figs. 3-8) comprising,
a microphone array (Oh ¶0074 discloses a sound detection unit 110, a plurality of directional microphones 111; Fig. 6-7) and a plurality of transducers (Oh ¶0074 discloses super- directional speaker 130. ¶0086 discloses a piezoelectric speaker 134 for outputting a high-frequency sound with directivity toward a specific direction in which the harmful animal appears and the amplified modulated sound signal for combating the harmful animal; Figs. 4-8), the microphone array and the plurality of transducers communicatively coupled with at least one processor, the at least one processor communicatively coupled with a memory (Oh ¶0074: microphone 110, super- directional speaker 130, controller 114, storage unit 118; Figs. 6-7);
the microphone array for receiving at least one signal (Oh ¶0074 discloses a sound detection unit 110 for detecting a sound above a predetermined decibels);
each transducer of the plurality of transducers configured to deliver a correction signal along a transducer beam spread axis (Oh ¶0086 discloses loudspeaker 130, comprising a ,
wherein the plurality of transducers is positioned on the apparatus for providing a combined transducer beam spread coverage in the horizontal plane (Oh ¶0086 discloses loudspeaker 130, comprising a plurality of ultrasonic speakers 134, emits a high-frequency sound [correction signal] in the direction of the detected sound, thus the combined output of the plurality of ultrasonic speakers defines combined transducer beam spread coverage in the horizontal plane; Figs. 4-8);
one or more applications running on the at least one processor for using information of the at least one signal to detect a sound event (Oh ¶0074 discloses control unit 114 receives a digital signal from the unidirectional microphones 111 of detection unit 110 and determines the direction from which the sound above the predetermined dB came [one or more applications running on the processor]; Figs. 4-8),
the detecting the sound event including selecting transducers from the plurality of transducers (Oh ¶0074 discloses control unit 114 control the motor 115 to rotate the loudspeaker 130 [selecting transducers]; Figs. 4-8),
the detecting the sound event including instructing the selected transducers to deliver a correction signal (Oh ¶0074 discloses control unit 114 controls the loudspeaker 130, comprising a plurality of ultrasonic speakers 134, to emit a high-frequency sound [correction signal] in the direction of the detected sound; Figs. 4-8).

Regarding Claim 2, Oh discloses the apparatus of claim 1,
the detecting the sound event including determining a sound event bearing (Oh ¶0074 discloses control unit 114 receives a digital signal from the unidirectional microphones ,
wherein the sound event bearing comprises an angle from a reference line to a direction of the sound event (Oh ¶0079 discloses plurality of microphones 111 are circumferentially spaced every 45o starting with  0o [representing a north facing microphone], thus the determined microphone 111 represents an angle from the north facing microphone; Figs. 4-8).

Regarding Claim 4, Oh discloses the apparatus of claim 2,
the determining the sound event bearing comprising cross correlating signals corresponding to the sound event received by at least two microphones of the microphone array (Oh ¶0074 discloses the microphone 111 with [¶0081] the loudest detected signal is determined to be in the direction of the approaching animal, thus the detected signals of at least two microphones are compared [cross correlating]; Figs. 4-8).

Regarding Claim 8, Oh discloses the apparatus of claim 1,
wherein the combined transducer beam spread coverage spans ninety (90) degrees or less (Oh ¶0077-¶0078 discloses loudspeaker 130 is aligned with the microphone 111 associated with the detected sound and emits ultrasonic waves only in the direction that it is aligned. ¶0079 discloses wherein the plurality of microphones are circumferentially spaced by 45 degrees. ¶0086 discloses thus the loudspeaker 130 emits ultrasonic waves at an angle no greater than 45 degrees; Figs. 4-8).

Regarding Claim 9, Oh discloses the apparatus of claim 1,
wherein the combined transducer beam spread coverage is greater than ninety (90) degrees (Oh ¶0077-¶0078 discloses loudspeaker 130 is aligned with the microphone 111 associated with the detected sound and emits ultrasonic waves only in the direction that it is aligned. ¶0080 discloses loudspeaker 130 is rotated 360 degrees by motor 115, there defining an effecting combined coverage area of 360 degree; Figs. 4-8).

Regarding Claim 10, Oh discloses the apparatus of claim 1,
the selecting the transducers from the plurality of transducers including selecting one or more additional transducers (Oh ¶0074 discloses control unit 114 control the motor 115 to rotate the loudspeaker 130, ¶0086 discloses comprising the plurality of ultrasonic speakers 134 [selecting additional transducers], toward the direction of the detected sound; Figs. 4-8).

Regarding Claim 11, Oh discloses the apparatus of claim 10,
wherein the one or more additional transducers comprise a respective beam spread axis adjacent a beam spread axis of the selected one or more transducers in the horizontal plane (Oh ¶0074 discloses control unit 114 control the motor 115 to rotate the loudspeaker 130, ¶0086 discloses comprising the plurality of ultrasonic speakers 134, toward the direction of the detected sound, thus the output of the loudspeakers 134 are adjacent one another; Figs. 4-8),
wherein the selected one or more transducers comprise the one or more additional transducers (Oh ¶0074 discloses control unit 114 control the motor 115 to rotate the loudspeaker 130, ¶0086 discloses comprising the plurality of ultrasonic speakers 134 [selecting additional transducers], toward the direction of the detected sound; Figs. 4-8).

13, Oh discloses the apparatus of claim 1,
wherein the plurality of transducers comprise an ultrasonic transducer (Oh ¶0086 discloses loudspeaker 130 comprises a plurality of ultrasonic speakers 134; Figs. 4-6),
wherein the correction signal comprises an ultrasonic signal (Oh ¶0086-¶0087 discloses a plurality of ultrasonic speakers 134 to direct ultrasonic wave at 30-60 kHz).

Regarding Claim 14, Oh discloses the apparatus of claim 13,
wherein the ultrasonic signal comprises a frequency range between 20 kHz and 50 kHz (Oh ¶0086-¶0087 discloses a plurality of ultrasonic speakers 134 to direct ultrasonic wave at 30-60 kHz; Figs. 4-6).

Regarding Claim 16, Oh discloses the apparatus of claim 1,
wherein the reference line forms a fixed angle with a line connecting two microphones of the microphone array (Oh ¶0078-¶0079 discloses the plurality of microphones 111 are circumferentially spaced every 45o starting with a north facing microphone representing 0o and the southern facing microphone 111 representing 180o [forms a fixed angle with a line connecting two microphones of the microphone array]; Figs. 4-8).

Regarding Claim 17, Oh discloses the apparatus of claim 1,
wherein the reference line comprises magnetic north (Oh ¶0078-¶0079 discloses the plurality of microphones 111 are circumferentially spaced every 45o starting with a north [magnetic north] facing microphone representing 0o; Figs. 4-8). 

Regarding Claim 18, Oh discloses an apparatus (abstract: Pest Repelling Device; Figs. 3-8) comprising,
a microphone array (Oh ¶0074 discloses a sound detection unit 110, a plurality of directional microphones 111; Fig. 6-7) and at least one transducer (Oh ¶0074 discloses super- directional speaker 130. ¶0086 discloses a piezoelectric speaker 134 for outputting a high-frequency sound with directivity toward a specific direction in which the harmful animal appears and the amplified modulated sound signal for combating the harmful animal; Figs. 4-8), the microphone array and the at least one transducer communicatively coupled with at least one processor, the at least one processor communicatively coupled with a memory (Oh ¶0074: microphone 110, super- directional speaker 130, controller 114, storage unit 118; Figs. 6-7);
the microphone array for receiving at least one signal (Oh ¶0074 discloses a sound detection unit 110 for detecting a sound above a predetermined decibels);
each transducer of the at least one transducer configured to deliver a correction signal along a transducer beam spread axis (Oh ¶0086 discloses loudspeaker 130, comprising a plurality of ultrasonic speakers 134, emits a high-frequency sound [correction signal] in the direction of the detected sound [transducer beam spread axis]; Figs. 4-8);
each transducer of the at least one transducer configured to rotate (Oh ¶0074 discloses the control unit 114 control the motor 115 to rotate the [selected] loudspeaker 130; Figs. 4-8);
one or more applications running on the at least one processor for using information of the at least one signal to detect a sound event (Oh ¶0074 discloses control unit 114 receives a digital signal from the unidirectional microphones 111 of detection unit 110 and determines the direction from which the sound above the predetermined dB came [one or more applications running on the processor]; Figs. 4-8),
the detecting the sound event including determining a sound event bearing (Oh ¶0074 discloses control unit 114 receives a digital signal from the unidirectional microphones 111 of detection unit 110 and determines which of the plurality of microphones 111  [¶0079] circumferentially spaced at 45 degree increments [¶0081] received the loudest signal [determining a sound event bearing]; Figs. 4-8),
wherein the sound event bearing comprises an angle from a reference line to a direction of the sound event (Oh ¶0079 discloses plurality of microphones 111 are circumferentially spaced every 45o starting with  0o [representing a north facing microphone], thus the determined microphone 111 represents an angle from the north facing microphone; Figs. 4-8),
the detecting the sound event including using the sound event bearing and transducer bearing information of the at least one transducer to rotate the at least one transducer (Oh ¶0074 discloses loudspeaker 130 is rotated by motor 115 to align the output of loudspeaker 130 with the microphone 111 that detected the loudest signal; Figs. 4-8),
the rotating including adjusting a transducer beam spread axis of the at least one transducer to align with the sound event bearing (Oh ¶0074 discloses loudspeaker 130 is rotated by motor 115 to align the output of loudspeaker 130 with the microphone 111 that detected the loudest signal; Figs. 4-8),
the detecting the sound event including instructing the at least one transducer to deliver a correction signal (Oh ¶0074 discloses control unit 114 controls the loudspeaker 130, comprising a plurality of ultrasonic speakers 134, to emit a high-frequency sound [correction signal] in the direction of the detected sound; Figs. 4-8).

Regarding Claim 19, Oh discloses the apparatus of claim 18,
wherein the rotating comprises rotating around a longitudinal axis of the apparatus, wherein the longitudinal axis is orthogonal to a horizontal plane (Oh ¶0074 discloses the loudspeaker 130 is rotated around a vertical axis; Figs. 4-8).

Regarding Claim 21, Oh discloses the method of claim 20,
wherein the axis comprises a transducer beam spread axis (Oh ¶0077-¶0078 discloses loudspeaker 130 is aligned with the microphone 111 associated with the detected sound and emits ultrasonic waves only in the direction that it is aligned [the axis comprises a transducer beam spread axis] ; Figs. 4-8). 
Claims 20 and 25 are rejected for the same reasons as set forth in Claims 1 and 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (KR #2018/0029636 A) in view of Kato et al. (US #2018/0190311).

Regarding Claim 3, Oh discloses the apparatus of claim 2, but may not explicitly disclose the determining the sound event bearing comprising using time difference of arrival of the sound event at two or more microphones of the microphone array.
However, Kato teaches the determining the sound event bearing comprising using time difference of arrival of the sound event at two or more microphones of the microphone array (Kato ¶0085 discloses the signal processing apparatus utilizes generalized cross correlation and phase amplitude transformation, which utilizes time difference of arrival, to determine the direction of arrival of a target sound at sensors 201, 202 [two or more microphones]; abstract; Fig. 2).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the apparatus of Oh such that determining the sound event bearing comprising using time difference of arrival of the sound event at two or more microphones of the microphone array (as taught by Kato) for the advantages of estimating the direction of arrival of a diffuse interfering sound accurately under various interfering environmental conditions such as car noise, street noise, wind noise and other diffuse noise (Kato ¶0016, ¶0027, and ¶0085).

Regarding Claim 5, Oh discloses the apparatus of claim 2, but may not explicitly disclose the determining the sound event bearing comprising using a generalized cross correlation and phase amplitude transform applied to signals corresponding to the sound event received by at least two microphones of the microphone array.
the determining the sound event bearing comprising using a generalized cross correlation and phase amplitude transform applied to signals corresponding to the sound event received by at least two microphones of the microphone array (Kato ¶0085 discloses the signal processing apparatus utilizes generalized cross correlation and phase amplitude transformation, which utilizes time difference of arrival, to determine the direction of arrival of a target sound at sensors 201, 202 [two or more microphones]; abstract; Fig. 2).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the apparatus of Oh such that determining the sound event bearing comprising using time difference of arrival of the sound event at two or more microphones of the microphone array (as taught by Kato) for the advantages of estimating the direction of arrival of a diffuse interfering sound accurately under various interfering environmental conditions such as car noise, street noise, wind noise and other diffuse noise (Kato ¶0016, ¶0027, and ¶0085).

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (KR #2018/0029636 A) in view of Info Unlimited (CANINE 10RC-HP10 Instructions, hereinafter “InfoU”).

Regarding Claim 12, Oh discloses the apparatus of claim 1, but may not explicitly disclose wherein the sound event comprises barking of a dog.
However, InfoU teaches wherein the sound event comprises barking of a dog (InfoU pages 1-2 discloses training system for detecting a barking dog and applying a corrective ultrasonic signal; see figure on page 16).
.

Regarding Claim 15, Oh discloses the apparatus of claim 13, but may not explicitly disclose wherein the ultrasonic signal comprises a sound pressure level between 70 dBA and 130 dBA measured 0.3 meters from the face of the transducer.
However, InfoU teaches wherein the ultrasonic signal comprises a sound pressure level between 70 dBA and 130 dBA measured 0.3 meters from the face of the transducer (InfoU page 1 [caution] discloses the ultrasonic unit produces sound pressure levels of 120 dB at 0.3 meters).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the apparatus of Oh such that the ultrasonic signal comprises a sound pressure level between 70dBA and 130dBA measured 0.3 meters from the face of the transducer (as taught by InfoU, [caution] page 1) because although not as effecting as a gun, club or more conventional weapon, the output of the transducers of InfoU produces an extremely uncomfortable, irritating and even painful effect to dissipate unwanted pests or persons from a protected space (InfoU page 10). Further, the transducers of InfoU may be easily incorporated into the detection and aiming system of Oh to effectively, due to the discomfort caused by the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651